Citation Nr: 0617687	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  04-44 297	)	DATE
	)
	)


THE ISSUE

Whether a decision of the Board of Veterans' Appeals of March 
24, 2003, denying entitlement to service connection for 
residuals of a right ankle injury, residuals of a left ankle 
injury, and residuals of a right first metatarsal injury, 
should be reversed or revised on the basis of clear and 
unmistakable error?


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The moving party served on active duty from July 1971 to July 
1974.  

By its decision, dated March 24, 2003, the Board of Veterans' 
Appeals (Board) denied entitlement of the moving party to 
service connection for residuals of a right ankle injury, 
residuals of a left ankle injury, and residuals of an injury 
of the right first metatarsal.  Received by the Board in 
December 2004 was the moving party's motion, wherein he 
alleged that reversal or revision of the March 2003 decision 
was warranted on the basis of clear and unmistakable error 
(CUE).  


FINDINGS OF FACT

1.  The Board by its decision of March 24, 2003, denied 
entitlement to service connection for residuals of a right 
ankle injury, residuals of a left ankle injury, and residuals 
of an injury of the right first metatarsal.  

2.  The moving party has failed to clearly and specifically 
set forth any alleged errors of fact or law in the Board's 
decision of March 24, 2003, the legal or factual basis of 
such allegations, and why the result would have been 
manifestly different but for the alleged errors.


CONCLUSION OF LAW

The moving party's CUE motion with respect to the Board's 
decision of March 24, 2003, fails to meet the threshold 
pleading requirements for revision of such decision on the 
grounds of CUE.  38 U.S.C.A. § 7111 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 20.1400, 20.1401, 20.1402, 20.1403, 20.1404 
(2005). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As set forth in 38 C.F.R. §§ 20.1400, 20.1401(a), a final 
Board decision is a condition precedent to review for CUE 
under 38 U.S.C.A. § 7111.  A final decision is defined by 
regulation as one which was appealable under Chapter 72 of 
Title 38, United States Code, or which would have been so 
appealable if such provision had been in effect at the time 
of the decision.  38 C.F.R. § 20.1401(a).  Here, the Board's 
decision of March 2003 was appealable to the United States 
Court of Appeals for Veterans Claims, but was not so 
appealed.  Hence, a final decision of the Board is found to 
exist.  

By operation of 38 U.S.C.A. §§ 7103(a) and 7104(a) (West 
2002), decisions of the Board are final and binding.  A 
decision by the Board is subject to revision on the grounds 
of CUE.  38 U.S.C.A. § 7111(a).  If evidence establishes the 
error, the prior decision shall be reversed or revised.  Id. 

To warrant revision or reversal of a Board decision on the 
grounds of CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  38 
C.F.R. § 20.1403(c).  If it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be CUE.  Id.  Such regulations implementing § 7111 
were promulgated on the basis of congressional intent that 
the Department of Veterans Affairs (VA) adopt the Court's 
interpretation of that term.  See Board of Veterans' Appeals: 
Rules of Practice--Revision of Decisions on Grounds of Clear 
and Unmistakable Error, 64 Fed. Reg. 2134 (1999) (codified at 
38 C.F.R. Part 20).  To that extent, the holdings of the 
Court as they pertain to matters involving CUE are for 
consideration.

CUE is a very specific and rare kind of error.  38 C.F.R. 
§ 20.1403(a).  It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time, were 
incorrectly applied.  Id.; see also Fugo v. Brown, 6 Vet.App. 
40, 43-44 (1993).  Examples of that which is not CUE include 
a medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision, or the failure of the 
Secretary of Veterans Affairs to fulfill his duty-to-assist 
obligation.  38 C.F.R. § 20.1404(d).  As well, review for CUE 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.  38 C.F.R. 
§ 20.1403(b).

The Board recognizes, too, that a CUE motion is not a claim 
or application for VA benefits.  Therefore, duties associated 
with such claims or applications are inapplicable, including 
notification under 38 U.S.C.A. § 5103(a) (West 2002) of the 
existence of evidence which might complete a claimant's 
application for benefits, and VA's duty to assist in the 
development of such claims.  38 C.F.R. § 20.1411(c) and (d) 
(2005).  In addition, neither the "benefit of the doubt" rule 
of 38 U.S.C.A. § 5107(b), nor the provisions regarding the 
reopening of claims with new and material evidence under 38 
U.S.C.A. § 5108 apply to CUE motions.  38 C.F.R. § 20.1411(a) 
and (b) (2005).  A CUE motion is not an appeal and, with 
certain exceptions, is not subject to the provisions of 38 
C.F.R. Parts 19 and 20 which relate to the processing and 
disposition of appeals.  38 C.F.R. § 20.1402.

It is noted, parenthetically, that a significant change in 
the law was effectuated on November 9, 2000, when the 
President of the United States signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA eliminated the concept of 
well groundedness and redefined VA's duty to assist a 
claimant in the development of a claim.  However, the VCAA 
does not apply to claims of CUE in prior final Board 
decisions.  Livesay v. Principi, 15 Vet.App. 165, 179 (2001) 
(en banc).

The Board by its decision of March 24, 2003, denied 
entitlement of the moving party to service connection for 
residuals of a right ankle injury, residuals of a left ankle 
injury, and residuals of an injury of the right first 
metatarsal.  In his December 2004 motion, totaling four 
pages, the moving party assigns CUE apparently on the basis 
that the Board failed to comply with directives from the 
United States Court of Appeals for Veterans Claims (Court) to 
obtain a complete set of his service medical records and an 
opinion from a VA physician as to a series of 16 questions.  
The representative of the moving party adds in his April 2005 
memorandum that the alleged CUE entails a failure on the part 
of the Board to comply with higher authority opinions as to 
the development of the moving party's claims for disability 
and his request for information and, also, its failure to 
render favorable decisions as to each claim advanced for 
service connection.  

In analyzing the allegations of CUE set forth by and on 
behalf of the moving party, the Board must initially point 
out that the claim underlying its March 2003 decision was 
never the subject of a directive from the Court or other 
Court action.  It is true that the Court has acted in a 
separate, unrelated appeal involving issues other than those 
addressed by the Board in its March 2003 decision, but such 
has no bearing whatsoever on the Board's action of March 24, 
2003, or upon this review of the moving party's motion for 
CUE.  To that extent, the CUE contentions advanced concerning 
the Board's purported failure to follow or otherwise 
implement the Court's orders are misplaced and immaterial to 
the matter herein under review.  

What remains is the representative's vague assertion that 
there was CUE in the March 2003 action because no decision 
favorable to the veteran was entered.  Such allegation 
amounts to a disagreement with how the evidence was 
evaluated, without specifying any specific factual or legal 
error.  It must be remembered that a valid claim for CUE must 
encompass allegations that the correct facts, as they were 
known at the time, were not before the Board, or, that the 
statutory and regulatory provisions extant at the time, were 
incorrectly applied.  Any belief held by the veteran that the 
Board failed to develop fully the evidence to its fullest 
extent is not a basis for a CUE allegation.  The moving party 
has failed in this instance to advance a single, adequate 
allegation of CUE.  

After a careful review of the record, the Board concludes 
that the moving party has not reasonably raised a valid claim 
of CUE with respect to the Board's decision of March 24, 
2003.  As the moving party has failed to comply with 38 
C.F.R. § 20.1404(b) with respect to the March 2003 decision 
of the Board, his CUE motion must be dismissed without 
prejudice.




ORDER

The motion for revision or reversal of the Board's decision 
of March 24, 2003, on the grounds of CUE therein, is 
dismissed without prejudice.



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals




